—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1999, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
At the time claimant filed an original claim for unemployment insurance benefits on December 3, 1998, he was the president and sole owner of a subchapter S corporation formed in December 1990 for the purpose of selling dirt fill for foundations and renting out its bucket loader. Claimant disclosed this information and testified that the corporation had been inactive for several months, but he had not yet dissolved it by the time he filed for unemployment insurance benefits because he was still in the process of transferring and liquidating the corporate assets. On January 10, 1999, claimant purportedly resigned as corporate officer and transferred the corporate stock to his wife. Nevertheless, claimant continued to write checks on the open corporate account through January 30, 1999 to pay business expenses. He also visited the corporate property once or twice a week to check on the building and equipment. The Unemployment Insurance Appeal Board found claimant to be ineligible to receive unemployment insurance benefits on the ground that he was not totally unemployed and this appeal followed.
We affirm. Substantial evidence supports the Board’s assessment of claimant’s credibility and the inferences drawn from the evidence presented (see, Matter of Falco [Sweeney], 246 AD2d 711, lv denied 92 NY2d 815). Although claimant’s activities on behalf of the corporation during the applicable time period were neither extensive nor profitable, “this does not preclude a finding that claimant was not totally unemployed and that [he] stood to gain financially from the continued operation of the business” (Matter of Johnston [Commissioner of Labor], 253 AD2d 949, 950; see, Matter of Lortz [Commissioner of Labor], 269 AD2d 723; Matter of Breitrose [Commissioner of Labor], 253 AD2d 930).
*848Claimant’s remaining arguments have been examined and found to be without merit.
Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.